TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 19, 2014



                                      NO. 03-14-00128-CV


                       Billy Zvonek and Uptown Cars Inc., Appellants

                                                v.

                           Jose Duran and Maria Duran, Appellees




     APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on December 3, 2013. Having

reviewed the record, the Court holds that Billy Zvonek and Uptown Cars Inc. have not

prosecuted their appeal and did not respond to an order from this Court. Therefore, the Court

dismisses the appeal for want of prosecution. The appellants shall pay all costs relating to this

appeal, both in this Court and in the court below.